Exhibit 99.1 NR 14-06 GOLD RESERVE ANNOUNCES PROCEEDINGS IN ICSID ARBITRATION CASE WITH VENEZUELA CLOSED BY TRIBUNAL SPOKANE, WASHINGTON, July 23, 2014 Gold Reserve Inc. (TSX.V:GRZ) (OTCQB:GDRZF) (the “Company”) is pleased to announce that the arbitral tribunal in the International Centre for Settlement of Investment Disputes (ICSID) case (Gold Reserve Inc. v. The Bolivarian Republic of Venezuela – Case No. ARB (AF)/09/1) has declared the proceedings closed in accordance with Article 44 of the Arbitration (Additional Facility) Rules. Gold Reserve claims damages arising from violations of three provisions of the Canada-Venezuela bilateral investment treaty resulting in the effective expropriation of Gold Reserve’s sizable investments in the world-class Brisas gold/copper project and the promising Choco 5 property and seeks compensation corresponding to the restitution, or fair market value as of May 2008, of the rights to develop the Brisas Project and Choco 5, as of the date of the Tribunal’s decision. Gold Reserve has presented evidence to support its claim for restitution as last updated in its Reply dated July 29, 2011, of approximately $2.1 billion, including interest. Doug Belanger, President, stated, “The closure of the proceedings by the ICSID tribunal signals the end of the parties’ presentation of their case and the tribunal’s determination that it does not require any further information from the parties. Typically, ICSID tribunals issue the final award soon after declaring the proceedings closed. The closure of the proceedings is a welcome development. It marks the end of a five-year effort by counsel, technical, legal and financial experts and Company personnel to present Gold Reserve’s claim against Venezuela. Gold Reserve now looks forward to receiving the tribunal’s award.” Further information can be found in the regulatory filings of the Company by going to the website at www.goldreserveinc.com, www.sec.gov and www.sedar.com. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This release contains forward-looking statements that state Gold Reserve's or its management's intentions, hopes, beliefs, expectations or predictions for the future including without limitation statements with respect to the arbitration proceedings.
